Citation Nr: 1820017	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fracture of the middle phalanx fourth finger on the right hand.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to service connection for residuals of left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the Board at an October 2017 videoconference hearing; a transcript of the hearing is of record.  

The issues of service connection for uterine fibroids and residuals of left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a hearing before the Board in October 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to service connection for residuals of fracture of the middle phalanx fourth finger on the right hand.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for residuals of fracture of the middle phalanx fourth finger on the right hand have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

At a hearing before the Board in October 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to service connection for residuals of fracture of the middle phalanx fourth finger on the right hand.  38 C.F.R. § 20.204.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed. 


ORDER

The appeal of entitlement to service connection for residuals of fracture of the middle phalanx fourth finger on the right hand is dismissed.


REMAND

Remand is necessary to further develop the record.  For the uterine fibroids issue, an additional VA medical opinion is necessary.   First, the May 2012 VA examination noted that the fibroids may have existed at the end of service when they would potentially be "very small and probably asymptomatic."  The clinician did not report the likelihood of such fibroids, however.  Moreover, the May 2012 VA examination did not address whether the Veteran's pelvic and abdominal pain in service were manifestations of fibroids in service.  Thus, an additional medical opinion is warranted.

Similarly, an additional VA medical examination is needed for the issue of left eye injury residuals.  The August 2012 VA examination for the Veteran's left eye did not give a diagnosis yet found that the condition was service connected.  In addition, a July 2010 medical record from Lackland Air Force Base noted an old corneal scar of the pupil.  This was not referenced in the August 2012 VA examination.  Therefore, an additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who performed the May 2012 VA examination for uterine fibroids.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the claims file, the clinician should address whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's uterine fibroids are related to her active duty service.

In answering this question, the clinician must address 

a)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that fibroids existed in service, even if small and asymptomatic.

b)  Whether the Veteran's documented pelvic and abdominal pain in service were manifestations of fibroids in service.

If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should

a)  Identify all left eye conditions present from July 2011 to present, including old corneal scar of the pupil.

b) Determine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed left eye condition is related to the Veteran's active duty service.

3.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


